Title: To Alexander Hamilton from Rufus Graves, 27 July 1799
From: Graves, Rufus
To: Hamilton, Alexander


          
            Sir,
            Walpole 27th. July 1799.
          
          In compliance with your request, I beg leave to propose Exeter to your consideration, as a substitute for Dover, for our regimental rendezvous, and submit to your consideration the following statement and reasons, viz. Exeter and Dover are nearly equal as to population, both situated at the head of navigation, on two seperate branches of Piscataqua River. The expence of transportation to & from Portsmouth, I am informed is nearly equal about the same, although Exeter is a few miles farther Distant. Exeter is situated eighteen miles nearer the southern extremity of New Hampshire, than Dover; the situations are both healthy, and cannot be very dissimilar, as to the facility of furnishing supplies.
          The ground for parading a Regiment is much better at the former than the latter; while, among the inhabitants, there is said to be much less indolence and dissipation, which circumstances operate strongly in my mind in favor of Exeter. Furthermore the communications betwen this place, and the different subdistricts in the circle, are much easier, than from Dover. Multiplying places for furnishing supplies must inevitably encrease expence, and as Exeter is now the Rendezvous of a subdistrict, an additional argument appears in its favor.
          I have conferred with some of the most judicious, respectable, and disinterested citizens in the eastern part of this State, on this subject, the Majority of whom have given their opinion, decidedly, in favor of Exeter.
          I have the honor to be with great respect Sir your obedient Sert.
          
            R Graves Lt Col. Command
            16th US Regt.
          
          Major General Hamilton—
        